UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBERS 811-6618 FIRST INVESTORS EQUITY FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 1-732-855-2712 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: SEPTEMBER 30, 2008 DATE OF REPORTING PERIOD: SEPTEMBER 30, 2008 Item 1. Reports to Stockholders The Annual Report to Stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the Funds practice to mail only one copy of their annual and semi-annual reports to all family members who reside in the same household.
